458 U.S. 1115
102 S. Ct. 3498
73 L. Ed. 2d 1377
Daniel Joseph BAKER, petitioner,v.Walter D. ZANT, Warden, Georgia Diagnostic and  Classification Center
No. 81-6657
Supreme Court of the United States
June 28, 1982

Petition for writ of
certiorari to the Superior Court of Georgia, Butts County.


1
Denied.


2
Justice BRENNAN and Justice MARSHALL dissenting:


3
Adhering to our views that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 231, 96 S. Ct. 2909, 2971, 2973, 49 L. Ed. 2d 859 (1976), we would grant certiorari and vacate the death sentence in this case.